Action to recover damages for personal injuries suffered by appellant as a consequence of his falling through an open unguarded staircase well or opening in a building being constructed by respondent Integrity Holding Corp. The appellant had a verdict of $1,000. The complaint was dismissed as to respondent Warranty Plumbing & Heating Maintenance Corporation, the plumbing subcontractor. From the judgment *1045entered thereon plaintiff Domeniek Iannotta appeals. He asserts that the verdict is inadequate as a matter of law, and that the complaint should not have been dismissed as against the plumbing subcontractor. The judgment, insofar as it is against the Integrity Holding Corp., is reversed on the facts, with costs to appellant, and a new trial granted, unless within ten days from the entry of the order hereon the said corporation stipulate to increase the verdict to the sum of $3,000, in which event the judgment, as so increased, is unanimously affirmed, with costs to appellant. The judgment, insofar as it dismisses the complaint against the Warranty Plumbing & Heating Maintenance Corporation, is unanimously affirmed, with costs. The jury’s assessment of damages is clearly inadequate. The proof presents no jury question in respect of liability on the part of the Warranty Plumbing & Heating Maintenance Corporation, the. plumbing subcontractor. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, J J., concur.